Citation Nr: 0415234	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-10 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1970 to March 
1972.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision in which 
the RO denied service connection for PTSD. The veteran filed 
a notice of disagreement (NOD) in July 2002, and a statement 
of the case (SOC) was issued in January 2003.  The veteran 
filed a substantive appeal in February 2003.  

In December 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is associated with the 
claims file.  During the hearing, the veteran withdrew from 
appeal the matter of whether new and material evidence to 
reopen a claim for service connection for malaria has been 
received.  Hence, the only issue remaining before the Board 
is that noted on the title page.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.  


REMAND

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. 3.304(f) (2003).  

VA outpatient treatment records from December 2001 document 
that the veteran has been assessed as having PTSD by a VA 
psychologist, and records from March 2000 to May 2002 also 
note assessments of PTSD by a VA psychiatric technician and a 
social worker.  However, further RO action is needed to 
ascertain whether there is credible supporting evidence that 
(a) claimed in-service stressor (s) occurred, and, if so, 
whether there is a medical link between any corroborated 
stressor(s) and the veteran's current symptoms.  

Of the in-service stressful experiences claimed by the 
veteran, one incident that appears to be verifiable occurred 
in late October or early November of 1971, while the veteran 
in his capacity as a military police officer (MP) was helping 
escort a convoy, traveling outside of the Namo Village area 
of Vietnam, on Highway 1 located north of Da Nang.  The 
veteran, who at that time was a private E-4 with an MP unit, 
was riding in a vehicle driven by a MP sergeant, when the 
sergeant struck and killed one or more Vietnamese civilians 
with his vehicle.  The sergeant stopped the vehicle, and when 
he and the veteran exited the vehicle to check on the 
civilians, the convoy was ambushed and was subjected to 
intense enemy fire. During the ambush, the sergeant acted 
dazed and ran around in a confused and incoherent state, and 
at one point the sergeant came up to the veteran and 
attempted to grab the veteran's ammunition from him, to which 
the veteran responded by pushing away the sergeant out of 
concern for protecting himself and the rest of the members of 
the convoy.  The ambush ended soon thereafter and the convoy 
was able to proceed.  Another incident that is verifiable is 
the veteran's subsequent court-martial on charges that 
included the striking of a non-commissioned officer, in 
connection with the above-mentioned altercation with an MP 
sergeant.  According to the veteran, he was convicted at this 
court-martial of striking a non-commissioned officer, and was 
sentenced to two months imprisonment and received a reduction 
in rank to private E-1, thereby ending his pursuit of an 
extended military career.  The veteran's claimed stressful 
experiences thus include observation of the bodies of 
Vietnamese civilians following a vehicular accident, the 
ambush of the veteran's convoy, and a court-martial due to 
his altercation with a MP sergeant that effectively ended the 
possibility of an extended military career.       

The RO should make further attempts to corroborate the 
specific claimed events of witnessing the deaths of 
Vietnamese civilians, and the ensuing ambush, to include 
obtaining the unit history reports for the unit(s) with which 
the veteran served.  The RO should also obtain a transcript 
of the court-martial of the veteran, particularly in light of 
information provided by the veteran at the December 2003 
hearing that such transcript would likely contain a record of 
testimony pertaining to the alleged accident outside the Namo 
Village area of Vietnam, and of the ambush.  The Board notes 
that the record reflects the occurrence of the court martial; 
service personnel records associated with the claims file 
document that the veteran received a special court-martial in 
December 1971, and that one of the charges was for allegedly 
assaulting, and willfully disobeying an order from a superior 
non-commissioned officer.  However, the veteran has not 
alleged the actual court martial as the in-service stressor 
underlying his PTSD, but the events leading up to it.  For 
example, he has testified that his symptoms of PTSD include 
re-experiencing the accident and the ambush.  Hence, 
corroboration of the above-mentioned accident and/or ambush 
is essential to developing the veteran's claim, as these 
matters are the key events that the veteran has identified as 
underlying his PTSD.  

In attempting to corroborate the veteran's claimed stressful 
experience(s), the RO is reminded that requiring 
corroboration of every detail, including the veteran's 
personal participation, defines "corroboration" far too 
narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
The records need only imply the veteran's participation 
(e.g., to not controvert the veteran's assertion that he was 
present when the events the records establish that his unit 
experienced occurred).  See Pentecost v. Principi, 16 Vet. 
App. 124, 128-129 (2002). 

If the occurrence of the claimed in-service stressful 
experiences is corroborated, specifically the veteran's 
observation of the vehicular accident and/or the ambush of 
the veteran's convoy, then the RO should schedule the veteran 
for a VA examination for the purposes of determining whether 
the corroborated in-service event(s) is/are sufficient to 
support a diagnosis of PTSD, before the claim for service 
connection of PTSD is considered on the merits.  The veteran 
is herein advised that, in keeping with VA's duty to assist, 
the purpose of any examination requested pursuant to this 
remand is to obtain information or evidence that may be 
dispositive of the appeal.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  Hence, failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

The record also reflects that specific additional development 
of the claim on appeal is warranted.  The claims file 
currently includes records from the VA Medical Center (VAMC) 
in Washington, D.C. dated from June 1999 to May 2002, and 
from the VAMC in Huntington, West Virginia from May 1999 to 
June 1999.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Washington 
VAMC since May 2002, and from the Huntington VAMC since June 
1999, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2003) as regards requesting records from Federal 
facilities.  

To ensure that all due process requirements are met, the RO 
should additionally give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A                   § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's claimed PTSD 
from the Washington VAMC since May 2002, 
and from the Huntington VAMC since June 
1999.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) (2003) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

4.	The RO should undertake necessary 
development to verify the veteran's 
alleged stressful experience(s) of a 
vehicular accident in which Vietnamese 
civilians were struck, and an ensuing 
ambush of the veteran's convoy, through 
independent means.  The RO should request 
that the United States Armed Services 
Center for Research of Unit Records (the 
Unit Records Center) provide a copy of 
the unit history reports for the unit(s) 
with which the veteran served.  The RO 
should also contact the United States 
Army Legal Service Agency (USALSA), (as 
well as any other appropriate source(s), 
as necessary), to obtain a transcript of 
the proceedings of the veteran's court-
martial in December 1971.  The RO should 
forward to each contacted entity all 
supporting evidence.  Any additional 
action necessary for independent 
verification of the reported stressor(s), 
to include follow-up action requested by 
the contacted entity, should be 
accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

5.	After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development (paragraph 4), the RO should 
prepare a report detailing the nature of 
any specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If the 
occurrence of the claimed in-service 
vehicular accident and/or the subsequent 
ambush is not verified, then the RO 
should so state in its report, skip the 
development requested in paragraphs 6 and 
7, below, then proceed with paragraph 8.   

6.	If evidence corroborating the 
occurrence of the aforementioned claimed 
in-service stressful experiences is 
received, specifically the claimed 
vehicular accident and/or the ambush of 
the veteran's convoy, the RO should 
schedule the veteran for an examination 
by a VA psychiatrist.  The veteran's 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  In rendering a determination 
as to whether the diagnostic criteria for 
PTSD are met, the examiner is instructed 
that only a specifically corroborated in-
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

7.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

8.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.	The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

10.	 After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.  

11.	 If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



